                 Case 20-11785-CSS              Doc 189        Filed 07/23/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


                                                                   )
 In re:                                                            )    Chapter 11
                                                                   )
 BROOKS BROTHERS GROUP, INC., et al.,1                             )    Case No. 20-11785 (CSS)
                                                                   )
                                     Debtors.                      )    (Jointly Administered)
                                                                   )

          NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE that Brown & Connery, LLP, subject to the limitations and

conditions set forth hereafter, appears for creditors and parties-in-interest SAP Industries, Inc.,

SAP America, Inc., SuccessFactors, Inc., Concur Technologies, Inc., and their affiliates

(collectively, the “SAP Entities”) in the above-captioned administratively consolidated

proceedings (the “Cases”). Pursuant to section 1109(b) of Title 11 of the United States Code (the

“Bankruptcy Code”) and Rules 2002, 3017, 9007, and 9010(b) of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), Brown & Connery, LLP requests that copies of all pleadings,

documents, and notices filed, given, or to be given in the Cases be given and served upon:

                                         BROWN & CONNERY, LLP
                                        6 North Broad Street, Suite 100
                                            Woodbury, NJ 08096
                                          (Attn: Donald K. Ludman)
                                        dludman@brownconnery.com
                                               (856) 812-8900
                                            (856) 853-9933 FAX

          PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only those

pleadings, documents, and notices referred to in Bankruptcy Rule 2002, but also any orders,

    1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC (N/A);
Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing Group, LLC
(5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail Brand Alliance
of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate headquarters and service
address is 346 Madison Avenue, New York, New York 10017.
              Case 20-11785-CSS           Doc 189     Filed 07/23/20      Page 2 of 2




applications, motions, petitions, requests, complaints, answers, replies, schedules of assets and

liabilities, statements of financial affairs, operating reports, plans of reorganization, disclosure

statements, or demands, whether formal or informal, whether written or oral, and whether

transmitted or conveyed by mail, hand delivery, telephone, facsimile, e-mail, or otherwise filed or

made with regard to the Cases and proceedings therein.

       PLEASE TAKE FURTHER NOTICE that neither this notice, any subsequent appearance,

pleading, claim, or participation in these Cases is not intended nor shall be deemed a waiver of any

of the SAP Entities’ (i) right to have final orders in non-core matters entered only after review de

novo by a District Court judge; (ii) right to trial by jury in any proceeding so triable in these Cases

or any case, controversy, or proceeding related thereto; (iii) right to have the reference withdrawn

in any matter subject to mandatory or discretionary withdrawal; or (iv) any other rights, claims,

actions, defenses, setoffs, or recoupments (including lack of personal jurisdiction), all of which are

expressly reserved.


                                                       BROWN & CONNERY, LLP

Dated: July 23, 2020                                   /s/ Donald K. Ludman            .
                                                       Donald K. Ludman (DE Bar No. 4015)
                                                       6 North Broad Street, Suite 100
                                                       Woodbury, NJ 08096
                                                       (856) 812-8900
                                                       (856) 853-9933 (fax)
                                                       dludman@brownconnery.com

                                                       Attorneys for SAP Industries, Inc., SAP
                                                       America, Inc., SuccessFactors, Inc., and
                                                       Concur Technologies, Inc.




                                                  2
